In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

*********************
NICOLE BAYLESS and LARRY              * No. 08-679V
BAYLESS, on behalf of S.B.,           * Special Master Christian J. Moran
a minor,                              *
                                      * Filed: November 30, 2015
                  Petitioners,        *
                                      * Stipulation: inactivated Polio virus
v.                                    * (“IPV”); Diphtheria-Tetanus-acellular
                                      * Pertussis (“DTaP”); Haemophilus
SECRETARY OF HEALTH                   * influenza-Hepatitis B (“Hib-Hep B”);
AND HUMAN SERVICES,                   * Pneumococcal (Prevnar) vaccines;
                                      * encephalopathy; neurologic condition.
                  Respondent.         *
*********************
Michael G. McLaren, Black, McLaren, et al., PC, Memphis, TN, for Petitioners;
Julia McInerny, United States Dep’t of Justice, Washington, DC, for Respondent.

                                 UNPUBLISHED DECISION1

       On November 25, 2015, respondent filed a joint stipulation concerning the
petition for compensation filed by Nicole and Larry Bayless, on behalf of their minor
child, S.B., on September 25, 2008. In their petition, the Bayless alleged that the
inactivated Polio virus (“IPV”), Diphtheria-Tetanus-acellular Pertussis (“DTaP”),
Haemophilus influenza-Hepatitis B (“Hib-Hep B”) and Pneumococcal (Prevnar)
vaccines which S.B. received on October 4, 2005, which are contained in the Vaccine
Injury Table (the “Table”), 42 C.F.R. §100.3(a), caused S.B. to sustained the first
symptom of manifestation of the onset of an encephalopathy within the time period
set forth in the Table. Petitioners further allege that S.B’s injuries were caused-in-
fact by the alleged vaccines, that his neurologic condition was significantly
aggravated as a result of the vaccines, and that S.B. experienced the residual effects
of any alleged injury for more than six months. Petitioners represent that there has

       1
         The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b), the
parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special master
will appear in the document posted on the website.

                                                  1
been no prior award or settlement of a civil action for damages on S.B.’s behalf as a
result of his condition.

       Respondent denies that S.B. suffered the onset of symptoms within the time
period set forth in the Table; denies that his current disabilities are sequelae of his
alleged Table injury; denies that the vaccines caused or significantly aggravated an
encephalopathy, neurological condition, or any other injury; denies that his current
disabilities are sequelae of his alleged injury; and denies that S.B. experienced the
residual effects of any alleged injury for more than six months.

      Nevertheless, the parties agree to the joint stipulation, attached hereto as
“Appendix A.” The undersigned finds said stipulation reasonable and adopts it as the
decision of the Court in awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       a. A lump sum of $5,000.00, for reimbursement to the State of California
          Department of Health and Human Services for the Medical Lien, in the
          form of a check payable jointly to petitioners and

                          California Department of Health Care Services
                                   Recovery Branch – MS 4720
                                        P.O. Box 997421
                                  Sacramento, CA 95899-7421

           Petitioners agree to endorse this payment to the California Department
           of Health Care Services.

       b. A lump sum of $5,000.00, in the form of a check payable to petitioners,
          as guardians/conservators of S.B.’s estate. This amount represents
          compensation for all remaining damages that would be available under
          42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B, the
clerk is directed to enter judgment in case 08-679V according to this decision and the
attached stipulation.2


       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each party
filing a notice renouncing the right to seek review by a United States Court of Federal Claims judge.

                                                  2
        Any questions may be directed to my law clerk, Dan Hoffman, at (202) 357-
6360.

        IT IS SO ORDERED.

                                              s/ Christian J. Moran
                                              Christian J. Moran
                                              Special Master




                                          3